DETAILED ACTION
	Claims 1-13, 15, and 17-21 are currently pending in the instant application.  Claims 1-3, 6, 7, 13, 15, and 17-21 are rejected.  Claims 4, 5, and 8-12 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 February 2022 has been entered.
Election/Restrictions
Applicant's election with traverse of Group I and the species of example 1 in the reply filed on 5 March 2021 has been previously acknowledged.  
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species does not appear allowable.  Therefore, the search and examination has not been extended.
Claims 1-3, 6, 7, 13, 15, and 17-21 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 7 February 2022 have been fully considered and entered into the instant application.
In regards to the 35 USC 103 rejection, applicant’s argue that the ‘624 patent teaches liquid-solid phase-transfer conditions.  This argument is not persuasive as the ‘624 specification is not limited to liquid-solid phase-transfer conditions as the term “phase-transfer conditions” is used multiple times without referencing only liquid-solid.  Additionally, while examples are provided of solid forms of base, column 3 provides suitable alkali metal hydroxides and does not state that these are limited to solids. Column 2 provides that it is also possible to make use of variants which are known per se but are not mentioned here in detail.  Column 5 states that one skilled in the art can easily ascertain the essential characteristics of this invention, and without departing from the spirit, and scope thereof, can make various changes and modifications of the invention to adapt it to various usages and conditions.  While applicant argues that the instant invention requires that the base is added in the form of an aqueous solution or added in the form of a solution in an organic solvent, it is noted that once the solid base is added in the prior art and mixed with the organic solvent, the sodium hydroxide would begin to form a solution of some extent in the organic solvent provided.  The reaction proceeds due to the sodium hydroxide dissolving into the organic solvent, so whether the sodium hydroxide is added as a solid and mixed with an organic solvent, or is added already in an organic solvent as a solution, the reaction occurs due to the presence of sodium hydroxide.  Curphey et al. corrects the deficiencies of the ‘624 patent as it provides that both hexachlorethane is an oxidizing agent.  There is no requirement that the different oxidizing agent have any benefits.  One would expect multiple haloalkyl oxidizing agents to react similarly.  As Curphey et al. teaches that hexachlorethane is an oxidizing agent, it would be obvious to prepare additional methods of preparation utilizing differing oxidizing agents as one of skill in the art would expect both oxidizing agents to react similarly and oxidize the alpha-carbon of the ketone in the presence of alkoxide.  Majewski et al. corrects the deficiencies of the ‘624 patent as Majewski et al. provides that there are varying forms of sodium hydroxide, including as 50% aqueous solution.  Majewski et al. provides that these forms of sodium hydroxide are widely applied in phase-transfer-catalyzed reactions.  One would be motivated to modify the ‘624 patent, which discusses phase-transfer reactions, by changing the sodium hydroxide utilized in the examples, as the ‘624 generically discusses sodium hydroxide without the form being specified, and additionally, because the 50% solution is widely applied in phase-transfer catalyzed reactions as per Majewski et al.  The 35 USC 103 rejection is therefore maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 13, 15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the instant claim 1 has been amended to limit the base to one that is added in the form of an aqueous solution or the base is added in the form of a solution in an organic solvent.  The addition of “added in form of a solution” in an organic solvent is considered new matter as nowhere in the originally filed disclosure is it stated that the base is in a solution in an organic solvent.  Page 7 provides that the base can be “provided in an organic solvent”, however, there is no disclosure that the base is in a solution.  Page 33 and 34 also provide for the base to be “provided in an organic solvent”, however, there is no disclosure of the base being in “solution”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7, and 13, 15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,740,624 in view of Curphey et al. and Majewski et al.
US Patent No. 4,740,624 discloses processes of preparation of ketones of formula I:
    PNG
    media_image1.png
    111
    190
    media_image1.png
    Greyscale
under phase-transfer conditions, column 2.  Column 3 provides the use of phase-transfer reagents such as methyltrioctylammonium chloride.  Column 3 provides the use of solvents, along with column 4 which provides the use of organic solvents.  Column 4 provides reaction temperature, preferably 10-50 degrees.  Column 5 provides examples, such as examples 1-3 which utilize sodium hydroxide, 1-phenyl-2-methyl-1-propanone, carbon tetrachloride, toluene to prepare 1-phenyl-2-hydroxy-2-methyl-1-propanone.  In example 1, the organic phase is separated off.  In example 3, methyltrioctylammonium is utilized.
The difference between the prior art and the instant claims is that the prior art utilizes carbon tetrachloride and the instant elected invention utilizes hexachloroethane and the prior art examples utilize solid sodium hydroxide instead of in a solution.  However, as seen in Curphey, hexachloroethane is an oxidizing agent like carbon tetrachloride, see abstract.  One of skill in the art would expect both oxidizing agents to react similarly and oxidize the alpha-carbon of the ketone in the presence of alkoxide.  Additionally, as seen in Majewski et al., page 1011, different forms of solid sodium hydroxide are commercially available, as well as a 50% aqueous solution, widely applied in phase-transfer-catalyzed reactions.  One of skill in the art would expect 50% aqueous solution of sodium hydroxide to react similarly to the prior art solid sodium hydroxide under phase-transfer reaction conditions.  Additionally, while the instant invention requires that the base is added in the form of an aqueous solution or added in the form of a solution in an organic solvent, it is noted that once the solid base is added in the prior art and mixed with the organic solvent, the sodium hydroxide would begin to form a solution of some extent in the organic solvent provided.  The reaction proceeds due to the sodium hydroxide dissolving into the organic solvent, so whether the sodium hydroxide is added as a solid and mixed with an organic solvent, or is added already in an organic solvent as a solution, the reaction occurs due to the presence of sodium hydroxide.  .Applicants’ instant specification provides example 4 (utilizing hexachlorethane) and comparative example 5 (utilizing carbon tetrachloride).  However, while comparative example 5 provides that similar to 10% of side product is produced, example 4 does not provide if any side product is produced in comparison.  While example 4 provides that 18.69g of the title product is produced, comparative example 5 does not provide how much final product is produced.  Additionally, comparative example 5 is not commensurate in scope with the scope of the instant claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					6 June 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600